Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, 10-16 and 21-24 are allowable. The restriction requirement between species a and b, as set forth in the Office action mailed on 28 March 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species requirement between species a and b is withdrawn. Claim 14, directed to a species of the vortex mixing unit no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a liposuction device for performing liposuction comprising a vortex mixing unit in combination with wherein the vortex-inducing motion applied to the liposuction filter canister reduces an average size of the pieces of the lipoaspirate without substantially rupturing the lipocytes contained therein. The term "without substantially rupturing lipocytes therein" means that at least 90%, at least 95% and even at least 98% of the lipocytes in the lipoaspirate are not ruptured as a result of the mechanical processing” [0017 of instant specification]. Do (US 2012/0214659) teaches the limitations of claim 1 except a vortex mixing unit in combination with wherein the vortex-inducing motion applied to the liposuction filter canister reduces an average size of the pieces of the lipoaspirate without substantially rupturing the lipocytes contained therein. Stanton (US 2016/0304828) while teaching a vortex mixer fails to cure the deficiencies of Do since Stanton uses the vortex mixer to apply shear force and the tear/lyse the cell contents. O’Neil (US 2019/0376882) similarly fails to cure the deficiencies of Stanton and Do since the vortex mixer of O’Neil mechanically disrupt the structure of the biological sample by grinding, shearing, beating and shocking forces to liberate the cellular contents or analytes. Stanton and O’Neil teach away from the instant claims and cannot be combined with Do to arrive at the instant invention. Therefore, claims 1-8, 10-16 and 21-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781